United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3822
                                   ___________

Fred Morgenstern,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
R. L. Morrison, Warden,                 *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: August 22, 2008
                                Filed: September 23, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Fred Morgenstern appeals from the district court’s1 partial denial of his 28
U.S.C. § 2241 petition. Upon careful de novo review, see Hill v. Morrison, 349 F.3d
1089, 1091 (8th Cir. 2003), we conclude that the district court’s decision was proper.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

                         ______________________________


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.